                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Deborah A. Byron, #105327
                            deborah.byron@mccormickbarstow.com
                        3 Mart B. Oller IV, #149186
                            marty.oller@mccormickbarstow.com
                        4 7647 North Fresno Street
                          Fresno, California 93720
                        5 Telephone:     (559) 433-1300
                          Facsimile:     (559) 433-2300
                        6
                          Attorneys for Defendants COUNTY OF
                        7 CALAVERAS, CALAVERAS COUNTY
                          SHERIFF RICK DIBASILIO; DEPUTY
                        8 GEOFFREY RAMOS; DEPUTY TALYA-ANN
                          MATTOS; AND DEPUTY KEVIN STEVENS
                        9
                                                      UNITED STATES DISTRICT COURT
                       10
                                                     EASTERN DISTRICT OF CALIFORNIA
                       11

                       12
                          MICHAEL SCOTT TAYLOR, LORI                       Case No. 1:18-CV-00760-BAM
                       13 MELVILLE ,
                                                                           STIPULATION AND PROTECTIVE
                       14                Plaintiffs,                       ORDER REGARDING DEFENDANTS’
                                                                           PRODUCTION OF MATERIALS IN
                       15         v.                                       RESPONSE TO PLAINTIFFS’ REQUEST
                                                                           FOR PRODUCTION OF DOCUMENTS
                       16 COUNTY OF CALAVERAS, a municipal
                          corporation; CALAVERAS COUNTY                    The Hon. Barbara A. McAuliffe
                       17 SHERIFF RICK DIBASILIO, individually
                          and in his official capacity; Calaveras County   Action Filed:   June 4, 2018
                       18 Sheriff’s Department deputies GEOFFREY           Trial Date:     March 30, 2021
                          RAMOS (Badge No. #0368), TALYAANN
                       19 MATTOS (Badge No. #0370), KEVIN
                          STEVENS (Badge No. 0242), individually and
                       20 in their official capacities; BRIAN DAVID
                          LOPEZ, RHONDA LEE LOPEZ, and DOES 1
                       21 through 50, jointly and severally,

                       22                Defendants.

                       23

                       24         IT IS HEREBY STIPULATED BY AND BETWEEN Defendants COUNTY OF
                       25 CALAVERAS, CALAVERAS COUNTY SHERIFF RICK DIBASILIO, DEPUTY GEOFFREY

                       26 RAMOS, DEPUTY TALYA-ANN MATTOS and DEPUTY KEVIN STEVENS (collectively
                       27 referred to herein as “County”), and Plaintiffs MICHAEL SCOTT TAYLOR and LORI

                       28 MELVILLE (collectively referred to herein as “Plaintiffs”) and Defendants BRIAN DAVID
MCCORMICK, BARSTOW ,                                                                            1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP              STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                    RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                           1 LOPEZ and RHONDA LEE LOPEZ (collectively referred to herein as “Lopez Defendants”),

                           2 through their respective counsel:

                           3          County, Plaintiffs and the Lopez Defendants, collectively referred to herein as the “Parties,”

                           4 hereby stipulate and consent to the Court entering a Protective Order to protect confidential and

                           5 privileged personnel information which is maintained in the files of Defendants Geoffrey Ramos,

                           6 TalyaAnn Mattos and Kevin Stevens. Defendants contend that Plaintiffs’ request for production of

                           7 documents seeks disclosure of confidential personnel information protected by the official

                           8 information privilege, the federal law enforcement investigative privilege and the federal and

                           9 California constitutional rights to privacy (as underscored by the California statutory peace officer

                       10 personnel records Pitchess privileges pursuant to California Penal Code §§832.5-832.8, as well as

                       11 California Evidence Code §§ 1040-1048 and associated case law).                 Defendants contend the

                       12 information sought by Plaintiffs would create a substantial risk of harm to significant privacy

                       13 interests if disclosure were made. More specifically, the records sought will disclose personal

                       14 information regarding peace officers’ home addresses, telephone numbers, tax information, medical

                       15 information, insurance information, and personal information re third parties, including the names

                       16 of relatives, references and co-workers. Defendants are concerned because of a belief that Plaintiffs

                       17 are antagonistic toward law enforcement in general and County in particular. Disclosure could

                       18 present a risk of harm to the individual Defendants and their associates if personal matters are

                       19 disclosed.

                       20             Defendant County has been asked to produce materials and/or otherwise disclose

                       21 information that is: (a) confidential, sensitive and invasive of County’s official information

                       22 privilege, and the privacy and security interests of the County and third parties; (b) not generally

                       23 known; and (c) not normally revealed to the public or third parties or, if disclosed to third parties,

                       24 would require such third parties to maintain the information in confidence. Without a protective

                       25 order in place, production of such information may run afoul of the public interest in maintaining

                       26 the security and confidentiality of law enforcement agencies and its personnel and intrude upon third
                       27 party privacy rights guaranteed under the United States Constitution and the California Constitution.

                       28             Subject to and without waiving any statutory or constitutional privileges or objections to the
MCCORMICK, BARSTOW ,
                                                                         2                         1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                           1 admissibility or discoverability of any information or documents produced, the Parties stipulate that

                           2 access to and use of such information or evidence shall be governed by the provisions of this

                           3 Stipulated Protective Order and that the terms set forth herein may be entered by the Court. This

                           4 Stipulated Protective Order shall apply to all copies of designated matters.

                           5                                        I.
                                                  DESIGNATION OF CONFIDENTIAL MATERIALS
                           6

                           7          A.     “Confidential” materials shall be any and all contents of personnel files maintained

                           8 in confidence in the names of law enforcement personnel by County of Calaveras and all documents

                           9 referring to the actions and conduct of law enforcement personnel while in the course of official

                       10 duties;

                       11             B.     Defendants will redact confidential personal information regarding the individual

                       12 Defendants, including, but not limited to, home addresses and phone numbers, medical information,

                       13 tax information, salary information, the names of family members and associates, and any other

                       14 information that would permit a person to locate the private residences of law enforcement personnel

                       15 and their families or to interfere with personal matters involving County personnel;

                       16             C.     The Parties agree to make a good faith effort to immediately retrieve any

                       17 information disclosed to persons not authorized by this Protective Order to review such

                       18 information, and obtain an agreement from the persons to whom the disclosure was made to be

                       19 bound by this Protective Order.

                       20                                         II.
                                              RESTRICTION REGARDING CONFIDENTIAL MATTERS
                       21

                       22             A.     No Confidential materials produced by County shall be used for any purpose other

                       23 than the litigation, preparation for, and trial of this case.

                       24             B.     There shall be no disclosure of documents designated as “Confidential” to anyone

                       25 other than the following:

                       26                    1.      Plaintiffs, Plaintiffs’ counsel and Plaintiffs’ counsel’s staff and agents,
                       27 including, but not limited to, outside copy service personnel;

                       28                    2.      Lopez Defendants’ counsel, counsel’s staff and agents, including, but not
MCCORMICK, BARSTOW ,
                                                                         3                         1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                           1 limited to, outside copy service personnel;

                           2                  3.     Experts and consultants retained by Plaintiff’s counsel and counsel for Lopez

                           3 Defendants in the preparation or presentation of the case;

                           4                  4.     The finder of fact at the time of trial, subject to the Court's rulings on pre-trial

                           5 motions and objections of counsel; and

                           6                  5.     Court personnel, including stenographic reporters or videographers engaged

                           7 in proceedings as are necessarily incidental to the preparation for trial.

                           8          C.      Confidential materials may be shown to the persons listed in paragraphs B(3) and

                           9 B(5) only after such persons have been shown a copy of this Order and advised of its terms. Any

                       10 person receiving Confidential materials shall not reveal the information therein to, or discuss the

                       11 contents of the materials with, any person who is not entitled to receive such information as set forth

                       12 herein.

                       13             D.      Confidential materials disclosed at a deposition shall be designated as “Confidential”

                       14 by so indicating on the record at the deposition. Copies of Confidential materials attached to

                       15 deposition exhibits shall maintain their confidential status as set forth in this Protective Order and

                       16 be sealed. If any document or information designated as “Confidential” pursuant to this Protective

                       17 Order is used or disclosed during the course of a deposition, that portion of the deposition record

                       18 reflecting such material shall be stamped with the appropriate designation. The court reporter for

                       19 the deposition shall mark the deposition transcript cover page and all appropriate pages or exhibits

                       20 and each copy thereof, in accordance with this Protective Order. Only individuals who are

                       21 authorized by this Protective Order to see or receive such material may be present during the

                       22 discussion or disclosure of such material.

                       23             E.      If filed with the Court, such materials shall be labeled as "Confidential Subject to

                       24 Court Order" and filed under seal. In the event that any entity seeks to have any document unsealed,

                       25 County shall first have an opportunity to seek the Court's finding that: (1) there exists an overriding

                       26 interest that overcomes the right of public access to the materials; (2) the overriding interests support
                       27 sealing the records; (3) a substantial probability exists that the overriding interest will be prejudiced

                       28 if the record is not sealed; (4) the proposed sealing is narrowly tailored; and (5) no less restrictive
MCCORMICK, BARSTOW ,
                                                                         4                         1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                           1 means exist to achieve the overriding interest.

                           2         F.      If Plaintiffs or Lopez Defendants wish to disclose "Confidential" materials to any

                           3 person not identified in paragraphs B(1)-B(5) above, they must proceed in the following manner:

                           4 the names of the persons to whom "Confidential" material is to be disclosed shall be provided in

                           5 writing to counsel for County, along with the bases for the need to disclose the information and/or

                           6 materials and a description with reasonable specificity of the "Confidential" materials to be

                           7 disclosed. Counsel for County shall have seven days to object to such disclosure in writing. If no

                           8 objection is made in that time, the request is deemed granted. If an objection to the disclosure is

                           9 asserted by counsel for County, Plaintiffs and/or Defendants must apply for relief from the Court.

                       10 Such materials shall not be disclosed pending a decision by the Court on such motion.

                       11                                                   III.
                                                                          GENERAL
                       12

                       13            A.      The terms of this Stipulated Protective Order shall be binding on Plaintiffs, County

                       14 and Lopez Defendants from the time that counsel sign the Stipulation, even if the Court has not

                       15 signed the Order.

                       16            B.      This Stipulated Protective Order may be modified or terminated by this Court for

                       17 good cause shown or by signed stipulation of counsel for the Parties.

                       18            C.      Counsel may apply to the Court to challenge a designation made by Defendants after

                       19 an attempt has been made to meet and confer over the issue. Upon such a request to the Court to

                       20 challenge the designation made, the Court shall review the materials in an in-camera hearing and

                       21 determine whether the designation is appropriate. Plaintiff and Defendants shall comply with the

                       22 Stipulated Protective Order unless the Court orders otherwise.

                       23                                             IV.
                                                         TERMINATION OF THE LITIGATION
                       24

                       25            A.      Within sixty (60) days after a final judgment or settlement, all original "Confidential"

                       26 materials and copies or portions thereof containing or reflecting information of "Confidential"
                       27 materials shall be destroyed or returned to counsel for County.

                       28            B.      This Stipulated Protective Order shall survive and remain in full force and effect after
MCCORMICK, BARSTOW ,
                                                                         5                         1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                           1 the termination of this case and may be enforced as a contract between the Parties, or by application

                           2 to the Court for a finding of contempt.

                           3          This Joint Stipulation may be executed in counterparts. When County, Lopez Defendants

                           4 and Plaintiffs have signed and delivered at least one such counterpart, each counterpart shall be

                           5 deemed an original, and each counterpart taken together shall constitute one and the same Joint

                           6 Stipulation.

                           7          IT IS SO STIPULATED.

                           8

                           9 Dated: May 21, 2019                                  McCORMICK, BARSTOW, SHEPPARD,
                                                                                      WAYTE & CARRUTH LLP
                       10

                       11

                       12                                                      By:         /s/ Deborah A. Byron
                                                                                             Deborah A. Byron
                       13                                                                     Mart B. Oller IV
                                                                                  Attorneys for Defendants COUNTY OF
                       14                                                        CALAVERAS; CALAVERAS COUNTY
                       15                                                        SHERIFF RICK DIBASILIO; DEPUTY
                                                                               GEOFFREY RAMOS; DEPUTY TALYA-ANN
                       16                                                      MATTOS; AND DEPUTY KEVIN STEVENS

                       17
                               Dated: May 21, 2019                                   LAW OFFICES OF PANOS LAGOS
                       18

                       19
                                                                               By:             /s/ Panos Lagos
                       20                                                                        Panos Lagos
                                                                                 Attorneys for Plaintiffs, MICHAEL SCOTT
                       21                                                              TAYLOR, LORI MELVILLE
                       22
                               Dated: May 21, 2019                                        DONAHUE DAVIES LLP
                       23

                       24
                                                                               By:          /s/ Stephen J. Mackey
                       25                                                                     James R. Donahue
                                                                                              Stephen J. Mackey
                       26                                                    Attorneys for Defendants, BRIAN DAVID LOPEZ
                       27                                                               and RHONDA LEE LOPEZ

                       28 / / /
MCCORMICK, BARSTOW ,
                                                                         6                         1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
                           1                                              ORDER

                           2         The Court adopts the stipulated protective order submitted by the parties. The parties are

                           3 advised that pursuant to the Local Rules of the United States District Court, Eastern District of

                           4 California, any documents subject to this protective order to be filed under seal must be

                           5 accompanied by a written request which complies with Local Rule 141 prior to sealing. The party

                           6 making a request to file documents under seal shall be required to show good cause for documents

                           7 attached to a non-dispositive motion or compelling reasons for documents attached to a dispositive

                           8 motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5)

                           9 days of any approved document filed under seal, the party shall file a redacted copy of the sealed

                       10 document. The redactions shall be narrowly tailored to protect only the information that is

                       11 confidential or was deemed confidential. Also, the parties shall consider resolving any dispute

                       12 arising under this protective order according to the Court’s informal discovery dispute procedures.

                       13

                       14 IT IS SO ORDERED.

                       15
                                  Dated:    May 24, 2019                             /s/ Barbara   A. McAuliffe          _
                       16                                                     UNITED STATES MAGISTRATE JUDGE
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
                                                                         7                         1:18-CV-00760-BAM
 SHEPPARD, W AYTE &
   CARRUTH LLP                 STIPULATION AND PROTECTIVE ORDER REGARDING DEFENDANTS’ PRODUCTION OF MATERIALS IN
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       RESPONSE TO PLAINTIFFS’ REQUEST FOR PRODUCTION OF DOCUMENTS
